DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 05/17/2021 has been entered. 
The rejection of claims 1-10 and 26-30 under 35 U.S.C 101 is withdrawn in view of the amendment. 
Claims 1, 3, 5, 6-7, 21, 23-24 and 26-30 are amended.
Claim 11-20 are cancelled.
Claims 1-10 and 21-30 are pending of which claims 1, 21 and 26 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Steve Thomas (Reg. No. 64,421) on 06/03/2021. The application has been amended as follows: 
In the claims: 
Please amend claim 26 as follows:
--

Claim 26:
26.	(Proposed Amendment)  A hardware computer-readable storage medium storing executable instructions which, when executed by a processor, cause a computing device comprising the processor to perform acts comprising:
after the computing device is turned on for a first time, executing first run logic and sending a request to an identity verifier, the request comprising a particular 
receiving, from the identity verifier, a notification indicating the particular account is a limited purpose account; and
responsive to receiving the notification from the identity verifier indicating that the particular account is a limited purpose account, configuring the computing device to execute the first run logic again when the computing device is subsequently turned on a second time.
…
--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 05/17/2021 point out the reason claims are patentable over the prior art of record (See, Pages 8-9). Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437